Hart, J. (on re-hearing),. Counsel for appellant earnestly insists that the court erred in its opinion, especially as to the timber owned on the tracts of land, of Beene and Sanders. They base their contention on the state of the record as follows: It will be remembered that Jordan conveyed the timber on the tracts of land now owned by Beene and Sanders to Polzin on March 5, 1906, and that this deed contained what is commonly called the “expeditious” clause in regard to the removal of the timber. On October 1, 1908, Jordan conveyed the land now owned by Beene to P. H. Dean, reserving all merchantable pine timber from twelve inches up for twenty-two years. Beene deraigned title to the land by mesneconveyances from Dean. On the ,6th day of January, 1912, Henry Stevens executed a deed to him to the land and reserved all the timber which had been conveyed by the deed of Jordan to Polzin and on February 22, 1915, Jordan conveyed the land in question to Beene by a quitclaim deed. The rights of Polzin must be tested by the terms of the deed from Jordan to himself. He cannot gain any additional rights in subsequent reservations of timber made by Jordan when he conveyed the land to other parties. Hence in determining the rights of Polzin, we need not consider the reservations made in the deed of Jordan to Dean or to his grantees. Beene acquired title to the land on the 6th day of January, 1912, and if Polzin owned the timber, it was his duty to have removed it as expeditiously as possible from that date. The testimony shows that he did not do so. According to the testimony of Beene, the timber could have been removed in one and one-half years. Beene testified that Polzin made no effort whatever to remove the timber from the land. If it be assumed that Beene did not acquire title to the timber by the deed from Stevens to himself still he did acquire it by the quitclaim deed from Jordan on February 22, 1915, and this was before he instituted this suit. Hence he had title to the timber as well as the land when he instituted the action and Polzin having failed to cut.and remove the timber from the land within the time provided by the terms of his deed, the court below properly granted appellees the relief prayed for. What we have said with regard to the Beene tract applies with equal force to the Sanders tract; for the record is the same in all essential respects in regard to it. We adhere to what we said in our original opinion on the question, of laches barring Polzin of any relief by way of reformation of the deed from Jordan to him and do not deem it necessary to add anything to what we have already said on that subject. The motion for a rehearing will be denied.